84238: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20855: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84238


Short Caption:LINCICOME, JR. VS, SABLES, LLCCourt:Supreme Court


Related Case(s):79152, 79152-COA, 83261


Lower Court Case(s):Lyon Co. - Third Judicial District - 18-CV-01332Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAlbert Ellis Lincicome, Jr.Michael G. Millward
							(Millward Law, Ltd.)
						


AppellantVicenta LincicomeMichael G. Millward
							(Millward Law, Ltd.)
						


Respondent1900 Capital Trust II, By U.S. Bank Trust National AssociationDarren T. Brenner
							(Wright, Finlay & Zak, LLP/Las Vegas)
						Ramir M. Hernandez
							(Wright, Finlay & Zak, LLP/Las Vegas)
						


RespondentBank of America, N.A.Scott R. Lachman
							(Akerman LLP/Las Vegas)
						Paige Leslie Anne Magaster
							(Akerman LLP/Las Vegas)
						Melanie D. Morgan
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						


RespondentBreckenridge Property Fund 2016, LLCCasey J. Nelson
							(Wedgewood, LLC)
						Matthew K. Schriever
							(Hutchison & Steffen, LLC/Las Vegas)
						John T. Steffen
							(Hutchison & Steffen, LLC/Las Vegas)
						Brenoch R. Wirthlin
							(Hutchison & Steffen, LLC/Las Vegas)
						


RespondentFay Servicing, LLCDarren T. Brenner
							(Wright, Finlay & Zak, LLP/Las Vegas)
						Ramir M. Hernandez
							(Wright, Finlay & Zak, LLP/Las Vegas)
						


RespondentMCM-2018-NPL2Darren T. Brenner
							(Wright, Finlay & Zak, LLP/Las Vegas)
						Ramir M. Hernandez
							(Wright, Finlay & Zak, LLP/Las Vegas)
						


RespondentNewrez, LLCDarren T. Brenner
							(Wright, Finlay & Zak, LLP/Las Vegas)
						Ramir M. Hernandez
							(Wright, Finlay & Zak, LLP/Las Vegas)
						


RespondentProf-2013-M4 Legal Title TrustDarren T. Brenner
							(Wright, Finlay & Zak, LLP/Las Vegas)
						Ramir M. Hernandez
							(Wright, Finlay & Zak, LLP/Las Vegas)
						


RespondentSables, LLCShadd A. Wade
							(ZBS Law, LLP)
						





Docket Entries


DateTypeDescriptionPending?Document


02/15/2022Filing FeeFiling Fee due for Appeal. (SC)


02/15/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-05062




02/15/2022Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 7 days. (SC)22-05064




02/15/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-05066




02/17/2022Filing FeeFiling Fee Paid. $250.00 from Millward Law.  Check no. 1839. (SC)


02/17/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)22-05271




02/22/2022Notice of Appeal DocumentsFiled Case Appeal Statement. (REJECTED PER NOTICE FILED ON 2/23/22) (SC)


02/23/2022Notice/OutgoingIssued Notice of Rejection of Deficient Case Appeal Statement. Corrected case appeal statement due: 5 days. (SC)22-05844




02/28/2022Notice/IncomingFiled Respondent's (Bank of America, N.A.) Notice of Appearance for Ariel E. Stern, Melanie D. Morgan, Scott R. Lachman, and Paige L. Magaster. (SC)22-06326




03/02/2022Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)22-06676




03/02/2022Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellants: 14 days transcript request form; 120 days opening brief. (SC)22-06711




03/10/2022Docketing StatementFiled Appellants' Civil Docketing Statement. (SC)22-07767




03/15/2022Order/ProceduralFiled Order to File Amended Docketing Statement.  Appellant's Amended Docketing Statement due:  7 days.  (SC)22-08233




03/16/2022MotionFiled Respondent's (Breckenridge Property Fund 2016) Motion to Dismiss Appeal. (SC)22-08423




03/22/2022Docketing StatementFiled Appellants' Amended Civil Docketing Statement. (SC)22-09026




03/23/2022MotionFiled Appellants' Opposition to Motion to Dismiss Appeal. (SC)22-09194




03/23/2022MotionFiled Appellants' Certificate of Service for Opposition to Motion to Dismiss Appeal. (SC)22-09193




03/24/2022Docketing StatementFiled Respondent's (Bank of America, N.A.) Response to Docketing Statement. (SC)22-09227




03/24/2022Notice/IncomingFiled Joinder to Bank of America, N.A.'S Response to Docketing Statement. (SC)22-09294




03/31/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's reply to the opposition to the motion to dismiss due: April 13, 2022. (SC)22-09997




04/13/2022MotionFiled Respondent's (Breckenridge Property Fund 2016, LLC ) Reply in Support of the Motion to Dismiss. (SC)22-11743




06/29/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' opening brief and appendix due: July 14, 2022. (SC)22-20516




07/01/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  NNP22-AS/EC/KP  (SC)22-20855




07/26/2022RemittiturIssued Remittitur. {SC}22-23456




07/26/2022Case Status UpdateRemittitur Issued/Case Closed {SC}



Combined Case View